                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   PENDLETON DIVISION



DAWNC.,      1                                                       Case No. 2:18-cv-00194-CL
                                                                                           ORDER
                 Plaintiff,

       v.

COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.

AIKEN, District Judge:

       Magistrate Judge lviark Clarke has filed his Findings and Recommendation

("F&R") (doc. 17) recommending that the decision of Commissioner be affirmed. This

case is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

       When either party objects to any portion of a magistrate judge's F&R, the

district court must make a de nouo determination of that portion of the magistrate

judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. u. Commodore


        1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental pmiy or parties in this case. Where applicable, this opinion uses
the same designation for a non-governmental party's immediate family member.

Page 1 - ORDER
Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Plaintiff has filed timely objections (doc. 19) to the F&R and defendant's

have filed a timely response to those objections. (doc. 20) Thus, this Court reviews

the F&R de nova.

      Having reviewed the objections as well as the entire file of this case, the Court

finds no error in Judge Clarke's F&R. Accordingly, the Court adopts the F&R (doc.

17) in its entirety. The decision of the Commissioner is AFFIRMED, and this action

is dismissed.

      It is so ORDERED this 18th day of September, 2019.




                                    Ann Aiken
                            United States District Judge




Page 2 - ORDER
